Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-9 are currently pending. Claim 5 has been amended by Applicants’ amendment filed 04-21-2022. Claims 10-20 have been canceled by Applicants’ amendment filed 04-21-2022. No claims have been added by Applicants’ amendment filed 04-21-2022.

Applicant's election without traverse of Group I, claims 1-9, directed to a microarray chip for performing blood group typing; and the election of Species without traverse as follows: 
Species (A): wherein the raw sample is an air-dried cheek swab (claim 2); and
Species (B): wherein the probes are ABO-Rh probes (claim 4), in the reply filed on October 6, 2021 is acknowledged.  

Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 3 and 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 2, 4 and 5 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed July 16, 2018 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2019/042990, filed July 23, 2019; which claims the benefit of US Provisional Patent No. 62/701,942, filed July 23, 2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 21, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The microarray chip of claim 1 is interpreted to comprise: (i) a substrate; (ii) probes bound to the substrate; and (iii) a raw sample comprising DNA, wherein the raw sample is part of, and/or separate from, the probes and/or substrate.
The term “raw sample” in claim 1 is interpreted to comprise any sample including samples that have been obtained and/or processed by any method (e.g., untreated, treated, modified, functionalized, dried, solubilized, purified, mixed, etc.).
The term “air-dried cheek swab” in claim 2 is interpreted to encompass a swab from any portion of the cheek (e.g., oral cavity; mucous membranes of the buccal cavity, etc.) of any subject (e.g., human, mouse, horse, fish, etc.) obtained using any material, and dried using air by any method for any length of time (e.g., vacuum, heat, lyophilization, sitting out at room temperature, centrifuge, etc.).
The term “an Rh-reaction will only occur if an Rh-deletion is present” of claim 1 is interpreted to refer to an intended use.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 4 and 5 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the 
invention.
	The rejection of claim 1 is maintained as being indefinite for the recitation of the term “raw sample” in line 4 because it is unclear as what samples are encompassed by the term “raw sample”; and whether the term refers to blood samples obtained directly from a subject and analyzed within seconds; blood samples that have been treated and stored for infusion; tissue samples; untreated environmental samples such as dirt, plants, air, etc.; commercially available reagent samples (e.g., chemicals, buffers, toxins, etc.); or some other “raw sample” and, thus, the metes and bounds of the claim cannot be determined.
The rejection of claim 4 is maintained, and claim 5 is newly rejected, as being indefinite for the recitation of the term “ABO-Rh probes” such as recited in claim 4, line 1 because the term “ABO-Rh” is unidentified and undefined, such that it is unclear whether the ABO-Rh probes are the same probes as the probes bound to the substrate as recited in instant claim 1; whether the “ABO-Rh probes” are in addition to, or are somehow related to, the probes bound to the substrate as recited in instant claim 1; whether the term refers to probes that can bind markers of ABO blood groups; whether the term is indicative of a particular structure/formula of the probes as suggested by the instant as-filed Specification a paragraph [0013]; whether each of the letters has a particular structural definition (e.g., A is a nucleic acid, B is a nucleic acid, ABO comprises an oligonucleotide 20-mer in length, Rh is rhodium, etc.); or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined. The Examiner suggests that Applicant amend claim 4 to recite, for example, “wherein the probes bound to the substrate are probes designed for the detection of ABO blood groups and/or Rhesus factor”.
	Claim 2 is indefinite insofar as it depends from claim 1.

Response to Arguments
	Applicant’s arguments filed April 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) regarding the term “raw sample”, Applicant asserts that the term has been defined by the Examiner and, thus, cannot be simultaneously indefinite (Applicant Remarks, pg. 5, third full paragraph); and (b) the term “ABO-Rh probes is not indefinite because it is consistent with the Specification’s description at paragraph [0005] (Applicant Remarks, pg. 5, fourth full paragraph)
Regarding (a), although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that the term “raw sample” has been defined by the Examiner and, thus, cannot be simultaneously indefinite, is not found persuasive. It is noted that the term “raw sample” was interpreted by the Examiner because the term is not defined by the claim, and/or by the instant as-filed specification. Thus, the meaning of the term “raw sample” is indefinite and unclear.
Regarding (b), please see the discussion supra regarding that limitations from the Specification are not read into the claims Applicant’s assertion that the term “ABO-Rh probes” is not indefinite because it is consistent with the Specification’s description at paragraph [0005], is not found persuasive. It is noted that there is no indication whether the term “ABO-Rh probes” as recited in claim 4 are the same probes that are referred to in instant claim 1 (e.g., probes bound to the substrate); and/or whether the “ABO-Rh probes” are in addition to, or are somehow related to, the probes bound to the substrate as recited in instant claim 1. Moreover, the term “ABO-Rh” is not defined in the claims, such that it is unclear as to the structure of the probes as recited. It is noted that paragraph [0005] does not define the term “ABO-Rh probes”, and simply provides a various embodiments describing different probes that exist in the art. Thus, the claim remains rejected for the reasons of record.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 5 is maintained under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites (in part) “wherein the ABO-Rh probes are such that a Rh-reaction will occur if a Rh-deletion is present”. Claim 5 depends from claims 1 and 4. Claim 1 recites “probes bound to the substrate” in line 3, wherein no specific probes are recited. Claim 4 recites “there are ABO-Rh probes” in line 1, wherein no specific probes, and no specific relationship between the “ABO-Rh probes” of instant claim 1 is recited. Moreover, instant claims 1 or 4 do not recite an “Rh-reaction” and/or an “Rh-deletion”. Thus, claim 5 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Response to Arguments
Applicant’s arguments filed April 21, 2022 do not address the 35 USC 112(d) rejection. Thus, Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b), and the claim remains rejected for the reasons of record.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1, 4 and 5 is maintained under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Reinherz et al. (US Patent 8969254, issued March 3, 2015).
Regarding claims 1, 4 and 5, Reinherz et al. teach a method for human leukocyte antigen (HLA) tissue typing, the method comprising: (i) contacting a cDNA- or cRNA-containing sample under hybridization conditions with a plurality of capture oligonucleotides specific for HLA polypeptides, wherein hybridization conditions facilitate hybridization of a subset of capture oligonucleotides to complementary sequences present in the cDNA or cRNA; (ii) detecting a hybridization pattern for cDNA or cRNA; and (iii) assigning to the sample, a tissue type, wherein the capture oligonucleotides comprise subsets of oligonucleotides that collectively target all known classical HLA polypeptide-encoding nucleic acids, such that the capture oligonucleotides are immobilized on a substrate (interpreted as a raw sample comprising DNA; substrate; and interpreting the subsets of oligonucleotides for all known HLA polypeptide-encoding nucleic acids to encompass ABO-Rh probes or combinations bound to a substrate, claims 1, 4 and 5) (col 2, lines 17-27 and 46-50). Reinherz et al. teach that the blood group determining polypeptides are selected from the group including ABO (ABO) and Rh (RH) (interpreted as ABO-Rh probes, claims 4 and 5) (col 3, lines 66-67; and col 4, lines 1 and 7). Reinherz et al. teach that distinct molecules called agglutinogens are attached to the surface of red blood cells (interpreting blood cells as a raw sample, claim 1) (col 16, lines 65-66). Reinherz et al. teach determining the blood type of a sample in addition to the HLA tissue type can be useful, such as for determining donor/recipient compatibility for a tissue transplant, including simultaneously determining both HLA tissue type and blood group (interpreting tissues as a raw sample, claim 1) (col 17, lines 29-35). Reinherz et al. teach that the nucleic acid sample (e.g., cDNA or cRNA) is directly labeled with a detectable markers, wherein cDNA or cRNA can be made from RNA obtained from a sample (e.g., blood or tissue) and fluorescent labels (e.g., dyes) can be incorporated into the cDNA or cRNA (interpreting blood and tissue as raw samples, claim 1) (col 23, lines 40-45). Reinherz et al. teach that a cell or cells can be obtained from any suitable source of cells such as, for example, cells from a tissue of a subject such as a donor or recipient or patient, cells obtained from blood or other bodily fluid, or cell line (interpreting cells, tissues, blood, and other bodily fluids as raw samples, claim 1) (col 63, lines 30-34).
Reinherz et al. do not specifically exemplify a cheek swab.
Reinherz et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
	Applicant’s arguments filed April 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the rejection over Reinherz is not correct because Reinherz discloses the use of a cDNA or cRNA containing sample, where the instant claims recite a “raw sample”; i.e., without cDNA or cRNA (Applicant Remarks, pg. 8, second full paragraph).
Regarding (a), MPEP 2111 states that “[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. As noted in MPEP 2111.01(I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, such that the plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention; and that the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms (underline added). The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that the rejection over Reinherz is not correct because Reinherz does not disclose a “raw sample”; i.e., a sample without cDNA or cRNA, is not found persuasive. As an initial matter, the Examiner notes that the term “raw sample” is not defined in the instant Specification, or in instant claim 1. Thus, the term “raw sample” in claim 1 is interpreted to comprise any sample including samples that have been obtained and/or processed by any method (e.g., untreated, treated, modified, functionalized, dried, solubilized, purified, mixed, etc.). Moreover, it is noted that, in Applicant’s remarks, Applicant did not comment on, argue and/or disagree with the Examiner’s interpretation of the term “raw sample”. Additionally, both instant claim 1, and the instant as-filed Specification indicate that a raw sample can comprise “DNA” (See; Specification, paragraph [0005]). Thus, a sample comprising cDNA or cRNA can clearly be a “raw sample”. Moreover, Reinherz et al. teach that a cell or cells can be obtained from any suitable source of cells such as, for example, cells from a tissue of a subject such as a donor or recipient or patient, cells obtained from blood or other bodily fluid, or cell line (interpreting cells, tissues, blood, and other bodily fluids as raw samples). Thus, the claims remain rejected for the reasons of record.



(2)	The rejection of claims 1, 2, 4 and 5 is maintained under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hirayama et al. (International Patent Application WO2009130797, published October 29, 2009; and English Machine Translation of WO2009130797, published October 29, 2009) as evidenced by Livy et al. (Indian Journal of Clinical Biochemistry, epub 2011, 27(1), 28-33).
Regarding claims 1, 2, 4 and 5, Hirayama et al. teach that an object of the invention is to provide a simple and efficient means of determining an ABO blood group by detecting a polymorphism of an ABO glycosyltransferase gene including (1) a probe set for determining ABO blood group characterized by including an O-type determination probe pair and a B-type determination probe pair (interpreting the probe set to encompass ABO-Rh probes; and combinations); and (2) the probe set according to Item (1) characterized by further comprising at least one probe pair selected from the group consisting of an A2-type determination probe pair, an A3-type determination probe pair, and a B23- type determination probe pair (interpreting the probe set to comprise ABO-Rh probes, claims 1, 4 and 5) (pg. 5, second full paragraph; pg. 6, first partial paragraph, lines 1-5; and pg. 7, last partial paragraph, lines 1-5). Hirayama et al. teach (3) a microarray for determining an ABO blood group, characterized in that the probe set of either Item (1) or (2) is immobilized on a carrier (interpreted as a microarray; substrate; probes bound to the substrate; ABO-Rh probes; and combinations of probes); and (4) the microarray according to Item (3), characterized in that the carrier has a carbon layer and a chemical modification group on the surface; and (5) a method for determining the ABO blood type of a subject, characterized by comprising the following steps: (i) a step of extracting a genomic DNA from a sample obtained from a subject (interpreted as a microarray; probes bound to a substrate; and a raw sample, claim 1) (pg. 10, first, second and third full paragraphs). Hirayama et al. teach that oral cells on the inside of the cheek of a subject whose blood type was known to be O were scraped with a cotton swab and then suspended in PBS, wherein the resulting cells were centrifuged at a rate of 5000, collected, genomic DNA was extracted, and the resulting DNA used as a template DNA in a PCR reaction and amplified using primers 1-4 (interpreting the sample as a raw sample; encompassing an air-dried cheek swab; and interpreting primers as ABO-Rh probes bound to a substrate, claims 1, 2, 4 and 5) (pg. 43, second full paragraph; and last partial paragraph; pg. 44, first partial paragraph; and Table 3), wherein it is known that standard operating procedure for obtaining quality DNA from buccal swabs for microarray-based genotyping includes buccal cell extraction using a cotton swab, wherein the sample is air-dried for 20 minutes before being processed as evidenced by Livy et al. (pg. 29, col 1; last full paragraph, lines 7-13). Hirayama et al. teach that a mixture of the PCR product was dropped onto the microarray 1, and the resulting microarray covered (interpreted as the apparatus of instant claim 1 comprising a substrate; probes bound to the substrate and a raw sample, claim 1) (pg. 45, first full paragraph).
Hirayama et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
	Applicant’s arguments filed April 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the rejection over Hirayama is not correct because Hirayama does not teach the use of a raw sample (Applicant Remarks, pg. 8, third full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s argument. In accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Applicant’s assertion that the rejection over Hirayama does not teach the use of a “raw sample”, is not found persuasive. Hirayama et al. teach extracting a genomic DNA from a sample obtained from a subject including oral cells on the inside of the cheek of a subject (interpreting a sample from a subject as a raw sample). Thus, Hirayama et al. teach all of the limitations of the claims.



(3)	The rejection of claims 1, 2, 4 and 5 is maintained under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamano et al. (US Patent Application No. 20120289427, published November 15, 2012) as evidenced by Livy et al. (Indian Journal of Clinical Biochemistry, epub 2011, 27(1), 28-33).
Regarding claims 1, 2, 4 and 5, Yamano et al. teach a carrier having DLC layers and a chemical modification group (i.e., an N-hydroxysuccinimide group) on the surface of the silicon substrate (interpreted as a substrate, claim 1) (paragraph [0096], lines 8-10). Yamano et al. teach that four types of probe DNAs (probe polynucleotides) for ABO blood type determination and mixtures of four types of probe DNAs for the blood type determination were separately dissolved and spotted on the carrier as prepared in Example 1 in accordance with the arrangement shown in Figure 1 (interpreted as ABO-Rh probes bound to the substrate, claims 1, 4 and 5) (paragraph [0097], lines 1-7). Yamano et al. teach that based on the value (B type/AO type) of nucleic acids hybridized with B type probe to nucleic acids hybridized with AO type probe, whether the blood type of a subject is BB type, B? type or ?? (?=A or O) can be determined (interpreted as ABO-Rh probes bound to the substrate, claims 1 and 4) (paragraph [0100], lines 1-6). Yamano et al. teach that after baking for 1 hour, the substrate was washed with SSC/SDS, washed with water, and centrifugally dried to prepare a microarray having probe DNAs and probe DNA mixtures spotted thereon (interpreting probe mixtures as encompassing ABO-Rh probes and combinations thereof, claims 1, 4 and 5) (paragraph [0101]). Yamano et al. teach that Blast cells were taken from the cheeks of subjects having AO blood type and BO blood type and nucleic acids were extracted, the regions hybridizing with the probe DNAs were amplified by PCR using primer sets having SEQ ID NOs: 5-8, wherein hybridization was performed at 55oC for 1 hour (interpreted as a raw sample comprising DNA; substrates comprising ABO-Rh probes; and encompassing an air-dried cheek swab when heated at 55oC and/or exposed to air by any amount, claims 1, 2 and 4) (paragraphs [0102]; and [0104]), wherein it is known that standard operating procedure for obtaining quality DNA from buccal swabs for microarray-based genotyping includes buccal cell extraction using a cotton swab, wherein the sample is air-dried for 20 minutes before being processed as evidenced by Livy et al. (pg. 29, col 1; last full paragraph, lines 7-13).
Yamano et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Response to Arguments
	Applicant’s arguments filed April 21, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the rejection over Yamano is not correct because Yamano does not disclose the use of an “air-dried check swab” (Applicant Remarks, pg. 8, last full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s argument. As noted supra, the term “air-dried cheek swab” in claim 2 is interpreted to encompass a swab from any portion of the cheek (e.g., oral cavity; mucous membranes of the buccal cavity, etc.) of any subject (e.g., human, mouse, horse, fish, etc.) obtained using any material, and dried using air by any method for any length of time (e.g., vacuum, heat, lyophilization, sitting out at room temperature, centrifuge, etc.). Applicant’s assertion that the rejection over Yamano does not teach an “air dried cheek swab”, is not found persuasive. As an initial matter, the Examiner notes that the term “air dried cheek swab” is recited in dependent claim 2, such that this term is not recited in instant independent claim 1. Moreover, Yamano et al. teach that nucleic acids extracted from human cells, tissues, or body fluid such as blood, is brought into contact with the microarray (interpreted as a raw sample); and that Blast cells were taken from the cheeks of subjects having AO blood type and BO blood type, and nucleic acids were extracted, and hybridized to probe DNAs, which was performed at 55oC for 1 hour, wherein it is known that standard operating procedure for obtaining quality DNA from buccal swabs for microarray-based genotyping includes buccal cell extraction using a cotton swab, wherein the sample is air-dried for 20 minutes before being processed as evidenced by Livy et al.  (interpreted as encompassing the raw sample as recited in claim 1, and an air-dried cheek swab upon exposure to air and heat). Thus, Yamano et al. teach all of the limitations of the claims.


New Objections/Rejections
Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on April 21, 2022 do not comply with the requirements of 37 CFR 1.121(c) because the text of amended claims 100 and 107 are not submitted with markings to indicate the changes that have been made relative to the immediate prior version of claims filed on 09-20-2019. 
Amendments to the claims filed on or after 03-10-2011 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). (2) Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn-currently amended.” 

	
	Specifically, claim 5 recites the term “(amended)”; however, the term “currently amended” is the proper status indicator, for the amended claims in the reply filed 04-21-2022.
	To be fully responsible, Applicant is required to comply with the Notice of Non-Compliant Amendment (37 CFR 1.121). In the interests of compact prosecution, an action on the merits has been prepared. However, future amendments must comply with 37 CFR 1.121(c) in order to avoid a notice of non-compliant amendment.

Conclusion
Claims 1, 2, 4 and 5 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639